
	
		II
		112th CONGRESS
		2d Session
		S. 3712
		IN THE SENATE OF THE UNITED STATES
		
			December 28, 2012
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the minting of a coin in honor of the
		  Centennial of Boys Town, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Boys Town Centennial Commemorative
			 Coin Act.
		2.FindingsCongress finds that—
			(1)Boys Town is a
			 nonprofit organization dedicated to saving children and healing families,
			 nationally headquartered in the village of Boys Town, Nebraska;
			(2)Father Flanagan’s
			 Boys Home, known as Boys Town, was founded on December 12, 1917,
			 by Servant of God Father Edward Flanagan;
			(3)Boys Town was
			 created to serve children of all races and religions;
			(4)news of Father
			 Flanagan’s work spread worldwide with the success of the 1938 movie,
			 Boys Town;
			(5)after World War
			 II, President Truman asked Father Flanagan to take his message to the world,
			 and he traveled the globe visiting war orphans and advising government leaders
			 on how to care for displaced children;
			(6)Boys Town has
			 grown exponentially, and now provides care to children and families across the
			 country in 11 regions, including California, Nevada, Texas, Nebraska, Iowa,
			 Louisiana, North Florida, Central Florida, South Florida, Washington, DC, New
			 York, and New England;
			(7)the Boys Town
			 National Hotline provides counseling to more than 150,000 callers each
			 year;
			(8)the Boys Town
			 National Research Hospital is a national leader in the field of hearing care
			 and research into Usher Syndrome;
			(9)each year, Boys
			 Town programs impact the lives of more than 2,000,000 children and families
			 across America; and
			(10)December 12th,
			 2017, will mark the 100th Anniversary of Boys Town, Nebraska.
			3.Coin
			 specifications
			(a)$1 silver
			 coinsThe Secretary of the Treasury (in this Act referred to as
			 the Secretary) shall mint and issue not more than 350,000 $1
			 coins in commemoration of the centennial of the founding of Father Flanagan’s
			 Boys Town, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the 100 years of one of the largest nonprofit child care agencies
			 in the United States, Boys Town.
			(b)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
				(1)a designation of
			 the value of the coin;
				(2)an inscription of
			 the year 2017; and
				(3)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
				(c)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Executive Director of Boys Town and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens of Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facilityOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
			(c)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the period beginning on January 1, 2017, and ending on December 31,
			 2018.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by Secretary
			 at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be paid to
			 Boys Town, which funds will be made available to promote and provide for the
			 cause of Boys Town, to care and assist children and families in underserved
			 communities across America.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of Father Flanagan’s Boys Town as may
			 be related to the expenditures of amounts paid under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 programs issuance limitation under section 5112(m)(1) of title 31, United
			 States Code (as in effect on the date of enactment of this Act). The Secretary
			 may issue guidance to carry out this subsection.
			
